Old Republic Natl. Tit. Ins. Co. v Conlin (2015 NY Slip Op 04825)





Old Republic Natl. Tit. Ins. Co. v Conlin


2015 NY Slip Op 04825


Decided on June 10, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 10, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
L. PRISCILLA HALL
JEFFREY A. COHEN
BETSY BARROS, JJ.


2013-05406
 (Index No. 579/13)

[*1]Old Republic National Title Insurance Company, respondent, 
vJohn Conlin, appellant, et al., defendant.


Favata & Wallace LLP, Garden City, N.Y. (William G. Wallace of counsel), for appellant.
Butler, Fitzgerald, Fiveson & McCarthy, New York, N.Y. (David K. Fiveson and Mark J. Krueger of counsel), for respondent.
In an action to recover on a promissory note, the defendant John Conlin appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Janowitz, J.), dated March 27, 2013, as denied that branch of the defendants' motion pursuant to CPLR 3211(a) and RPAPL 1301 which was to dismiss the complaint insofar as asserted against him.

DECISION & ORDER
Motion by the respondent to dismiss the appeal from the order on the ground that the right of direct appeal therefrom terminated upon entry of a judgment dated February 28, 2014. By decision and order on motion of this Court dated August 11, 2014, the motion was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeal, it is
ORDERED that the motion to dismiss the appeal from the order is granted; and it is further,
ORDERED that the appeal from the order is dismissed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the final judgment in the action on February 28, 2014 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see Old Republic National Title Insurance Company v Conlin, _____ AD3d _____ [Appellate Division Docket No. 2014-02990; decided herewith]).
ENG, P.J., HALL, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court